Case: 20-40516     Document: 00515977579         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 13, 2021
                                  No. 20-40516
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Joyce Ann Smith,

                                                           Plaintiff—Appellant,

                                       versus

   City of Princeton, Texas; Anne Angell, doing business as
   First Choice Towing,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CV-85


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Joyce Ann Smith appeals the district court’s denial of her
   postjudgment motions filed after the dismissal of her 42 U.S.C. § 1983 action.
   The district court denied her motion to proceed in forma pauperis (IFP) on



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40516      Document: 00515977579           Page: 2    Date Filed: 08/13/2021




                                     No. 20-40516


   appeal and certified that her appeal was not taken in good faith. Her motion
   to proceed IFP is construed as a challenge to the district court’s certification
   decision that her appeal is not taken in good faith. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into whether an appeal is
   taken in good faith “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted).
          Despite that the magistrate judge notified Smith of the requirement to
   file objections to the report and recommendation within 14 days, Smith failed
   to object; thus, our review of the district court’s denial of her motions is for
   plain error. See Alexander v. Verizon Wireless Servs., L.L.C., 875 F.3d 243,
   248 (5th Cir. 2017). To show plain error, Smith must show a forfeited error
   that is clear or obvious and that affects her substantial rights. See Puckett v.
   United States, 556 U.S. 129, 135 (2009). If she makes such a showing, we have
   the discretion to correct the error, but only if it “seriously affect[s] the
   fairness, integrity, or public reputation of judicial proceedings.” Id. (internal
   quotation marks and citation omitted).
          Smith has failed to show that she has a nonfrivolous argument that the
   district court plainly erred in denying her postjudgment motions. See
   Howard, 707 F.2d at 220. Accordingly, her motion for leave to proceed IFP
   on appeal is DENIED, and the appeal is DISMISSED as frivolous. See
   5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24. The City’s motion for
   attorneys’ fees is DENIED.
          In addition, Smith is CAUTIONED that frivolous, repetitive, or
   otherwise abusive filings will invite the imposition of other sanctions, which
   may include dismissal, monetary sanctions, and restrictions on her ability to
   file pleadings in this court and any court subject to this court’s jurisdiction.




                                          2
Case: 20-40516      Document: 00515977579          Page: 3   Date Filed: 08/13/2021




                                    No. 20-40516


   See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988) (explaining that
   federal courts have the inherent power to sanction litigants for frivolous or
   repetitive filings). She should also review any pending actions or appeals and
   move to dismiss any that are frivolous.




                                         3